Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Status of the instant application:
Claims 1 – 28 are pending claims.
Regarding claims 1, 10 and 17 are Independent claims 
Applicant's arguments/amendments to the claims have been considered and persuasive. 

Allowable Subject Matter
3.	Claims 1-28 are allowed.
4. 	 The following references disclose the general subject matter recited in independent claim 1, 10 and 17.  

Watanabe (US 2007/0154018 A1) provides cryptography and cryptographic systems. More particularly, the present invention relates to a method and apparatus for cryptographically processing data including a plurality of data segments.

Witt (US 2007/0113078 A1) provides to data encryption and, more particularly, to a system and method for encrypting data without regard to applications which may read or write the data.

Sasidharan et al. (US pub. No.: US 2020/0145391 A1) provides The communication system include a data streaming station, a wireless access point, a first communication station, and a second communication station. Sasidharan further revealed a wireless local area network (WLAN) that is established among the data streaming station, the wireless access point, the first communication station, and the second communication station. In some embodiments, the data streaming station of the communication system 104 may be communicatively coupled to a content streaming server, via a communication network. The data streaming station, the first communication station, and the second communication station may communicate wirelessly via the wireless access point. In some embodiments, the wireless access point of the communication system may be directly coupled to the data streaming station, without any intermediary data communication equipment, such as routers, network bridges, and network switches.
Reasons for Allowance 
5.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…a 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1, 10 and 17. For this reason, the specific claim limitations recited in independent claim taken as whole are found to be novel and allowable.

The dependent claims 2-9, 11-16 and 18-28 which are dependent on the above independent claims being further limiting to the independent claims 1, 10 and 17 definite and enabled by the specification are also allowed.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY GETACHEW/Primary Examiner, Art Unit 2434  
January 6, 2022